WiNsuow, J.
Examination of the record convinces us that the findings of fact are fully supported by the evidence. The only question, therefore, is whether these findings justify the judgment rendered. This question must be answered in the affirmative. The defendant, prior to the consummation of the sale, neither knew that the plaintiffs were rendering or had rendered him any services in the matter, nor did he have knowledge of facts which should have put Mm upon inquiry or would lead him to suppose that such was the case. When he first .obtained knowledge of the facts the contract had been fully completed, and he could not reject the services or return the benefits received if he wished to do so. He had no opportunity, after knowledge •of the facts, to .choose whether he would reject or accept. A liability cannot be thus imposed. However ungracious the defendant’s refusal to pay for valuable services may be, he cannot be compelled to pay for them if they were rendered without his knowledge or consent and without opportunity given him to reject them.
By the Court.— Judgment affirmed.